Citation Nr: 0843889	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased rating for hiatal hernia with 
postoperative esophageal stricture, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for shell fragment 
wound of the right upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.D.

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963 and January 1964 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which continued evaluations of 10 
percent for hiatal hernia, a non-compensable rating for shell 
fragment wound of the right upper arm, and a non-compensable 
rating for bilateral hearing loss.


FINDINGS OF FACT

1.  The service-connected hiatal hernia is manifested by 
moderate esophageal stricture and dysphagia for solid foods.  
There are no manifestations of pyrosis, epigastric pain, 
hematemesis, melena, reflux, regurgitation, nausea or 
vomiting.  

2.  The service-connected bilateral hearing loss is 
manifested by no more than Level III hearing loss, 
bilaterally.  

3.  The service-connected shell fragment wound of the right 
upper arm is not manifested by pain, swelling or instability.  






CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected hiatal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.114a, Diagnostic Code 7346 (2008). 

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2008). 

3.  The criteria for a compensable evaluation for the 
service-connected shell fragment wound of the right upper arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

II.  Analysis

Hiatal Hernia 

The veteran asserts that he is entitled to an increased 
rating for his hiatal hernia with postoperative esophageal 
stricture, as his rating evaluation does not reflect the 
severity of his disability.  The veteran reported at his 
hearing that he has constant burning every time he eats or 
drinks.  He also reported constant pain.

October 2005 medical records show that the veteran was in the 
emergency room because food was caught in his throat.  The 
examiner found no evidence of esophageal obstruction or 
intraluminal filling.   

Postoperative records from Parkside Surgery Center, dated in 
November 2005, show that the veteran was given an 
esophagogastroduodenoscopy and esophageal dilatation.  The 
examiner found moderate esophageal stricture.  When the 
veteran returned to the examiner in December 2005, the 
examiner found a benign stricture.

In July 2006, the veteran received a VA examination in 
connection with his claim.  The examiner reviewed the 
veteran's service treatment records and noted that during the 
veteran's service he underwent a hiatal hernia repair and had 
postoperative dysphagia for solid foods.  The veteran 
reported that in recent years he had several episodes 
involving obstruction of solid foods, particularly pork and 
mashed potatoes in the lower esophageal dilations.  He 
presented to the emergency room in October 2005 where a 
gastrograffin revealed no esophageal obstruction.  There were 
no intraluminal filling defects within the esophagus.  The 
examiner noted that the veteran does not have dysphagia for 
liquids but does for solids.  The veteran reported that he 
has never had pyrosis or epigastric pain or hematemesis, 
melena, reflux or regurgitation.  He has never had nausea or 
vomiting.  He reported never taking inhibitors or antacids 
for indigestions.  The examination revealed that the 
veteran's weight increased since his last examination.  

A hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  A 10 percent rating is warranted when the veteran 
has two or more of the symptoms for a 30 percent evaluation, 
but of less severity.  A 30 percent rating is assigned when a 
hiatal hernia causes persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned when a hiatal hernia causes symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

A review of the veteran's medical records shows that he is 
appropriately rated as 10 percent disabling for his service-
connected hiatal hernia.  The records do not show, material 
weight loss, pyrosis, regurgitation, anemia or substernal, 
arm or shoulder pain.  The veteran has symptoms of recurrent 
epigastric distress with dysphagia, but other symptoms are 
not reported.  As these are the only symptoms manifested, a 
10 percent rating is appropriate.  

The Board also concludes that Hart does not apply in this 
case.  The medical evidence does not show any change in the 
veteran's condition during the rating period on appeal.  

There is no evidence of record that the veteran's service-
connected disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).

Therefore, as the veteran has not shown additional symptoms 
consistent with a 30 percent rating, the Board finds that 
during the entire rating period on appeal, no more than a 10 
percent schedular rating is warranted.

Bilateral Hearing Loss

The veteran asserts that he is entitled to a compensable 
rating for bilateral hearing loss because his VA issued 
hearing aids cause a fungal problem in his ears, which causes 
swelling and makes it impossible for the veteran to wear 
hearing aids.  In the veteran's notice of disagreement, he 
stated that while VA must use hearing loss tables to 
determine eligibility, the table does not reflect the 
severity of his hearing loss.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The veteran received an audiological examination in July 2006 
where the examiner reviewed the claims file.  The veteran 
reported that his hearing is deteriorating.  He also reported 
his inability to wear hearing aids because of fungus that 
develops.  He reported difficulty hearing with background 
noise and on the phone.  

On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
70
70
LEFT
15
20
50
55
65

The average puretone threshold for the right ear was 57.5 
decibels.  The average puretone threshold for the left ear 
was 47.5 decibels.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 82 
percent in the left ear.

The findings of the July 2006 evaluation translates to level 
III hearing loss in the right ear and level III hearing loss 
in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, a 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board finds that Table VIA does not apply because the 
veteran's puretone threshold for the right and left ears was 
not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), and his 
puretone threshold was not 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board notes that the veteran, via his representative, at 
his July 2007 hearing, raised the issue of audiometric 
testing in a sound controlled room.  He stated that a sound 
controlled room does not equate to testing his ability to 
function under the ordinary conditions of life.  In Martinak 
v. Nicholson, 21 Vet. App. 447 (2007), the Court held that 
audiometric testing in sound controlled rooms are adequate 
testing grounds for rating purposes.  In addition, the Board 
finds that the July 2006 VA examination is adequate for 
rating purposes.  The examiner reviewed the veteran's claims 
file, noted that the veteran experienced "difficulty hearing 
in background noise" and conducted an authorized audiometric 
test.  Because the examiner elicited information from the 
veteran concerning the functional effects of his disability, 
compliance with all applicable regulatory provisions was 
accomplished.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  The 
veteran, via his representative, has offered no expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community.  The veteran, via his 
representative, has simply offered his own unsubstantiated 
lay opinion as to the impropriety of this testing method.  
Martinak, 21 Vet. App. 447, 455-56.  No additional action in 
this regard is warranted.

The Board also notes several lay statements that were 
submitted on the veteran's behalf.  A lay statement was 
submitted from the veteran's former boss, S.A., who stated 
that the veteran could not hear conversations or pages.  The 
veteran also had trouble hearing during their weekly 
meetings.  S.A. stated that this was a great hindrance to the 
veteran, as he could not hear his customers.  A lay statement 
from the veteran's wife, V.D., dated in September 2006, 
reports that the veteran began losing his hearing upon his 
return from Vietnam.  V.D. stated that most of their 
arguments stem from the veteran's inability to hear.  She 
reported that his hearing has hurt his ability to work.  She 
stated that she believed his inability to hear stemmed from 
his being around helicopters in Vietnam.

The Board is cognizant of the lay contentions regarding the 
veteran's hearing difficulty and of the veteran's honorable 
service, but the objective clinical evidence of record does 
not support a compensable evaluation for his bilateral 
hearing loss at this time.  As previously noted, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).

The Board also concludes that Hart does not apply in this 
case.  The medical evidence does not show any change in the 
veteran's condition during the rating period on appeal.  

Although the veteran and the submitted supporting statements 
maintain that his hearing loss adversely affects his 
employment, there is no evidence of record that the veteran's 
service-connected hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Given the veteran's 
audiometric findings and the mandates of Lendenmann, the 
Board finds that the veteran's disability picture is not so 
unusual such that additional action in this regard is needed.  
The Board is therefore not required to remand this matter for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).

The preponderance of the evidence weighs against the 
veteran's claim.  The veteran is not entitled to a 
compensable rating for his service-connected bilateral 
hearing loss at this time.  The appeal is denied.




Shell Fragment Wound of the Right Upper Arm

The veteran asserts that he is entitled to a 10 percent 
rating for his shell fragment wound of the right upper arm. 

By history, the service treatment records (STRs) show that in 
1966 the veteran sustained a shell fragment wound to the 
right upper extremity.  An April 1985 VA examination report 
showed superficial shrapnel wounds of the left and right 
upper extremity, removed in the field in Vietnam and an 
impression of shell fragment wounds without sequelae.  By 
rating decision dated in June 1985, service connection was 
granted based on the STRs and VA examination report.  The RO 
rated the scar as noncompensably disabling under Diagnostic 
Code 7804.

The record is essentially silent with regard to any 
complaints or findings until 2006.  The veteran received a VA 
examination in July 2006.  The examiner noted that the 
veteran had shell fragment wounds resulting in zero percent 
disability.  He also noted that the veteran's record does not 
reveal any complaints regarding his scars or other wounds 
from shell fragments.  The examiner stated scars, especially 
from shell fragment wounds of the upper extremities, 
particularly the right upper extremity, were nonvisible and 
nonfunctionally impairing scars of the right upper extremity 
and cannot be identified on physical examination.  

At a hearing before the undersigned the veteran also 
testified that he is experiencing no problems with his scar, 
nor did he have any complaints of pain or instability.

Before October 23, 2008, the criteria for a 10 percent rating 
for a scar were: a superficial scar, which is painful on 
examination (Diagnostic Code 7804); a superficial, unstable 
scar, that is, one where, for any reason, there is frequent 
loss of covering of skin over the scar (Diagnostic Code 
7803); or a scar, other than on the head, face, or neck, that 
is superficial and involves an area or areas of 144 square 
inches or greater (Diagnostic Code 7802).

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising the portion of the schedule 
that addresses the skin, specifically the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  See 73 FR 
54708 (Sep. 23, 2008).  The revised provisions, in relevant 
part, provide a 10 percent rating for one or two scars that 
are unstable or painful (Diagnostic Code 7804); or for burn 
scar(s) or scar(s), other than on the head, face, or neck, 
that is superficial and nonlinear and involves an area or 
areas of 144 square inches or greater (Diagnostic Code 7802); 
or for burn scar(s) or scar(s), due to other causes, not of 
the head, face, or neck, that are deep and nonlinear and 
involves an area or areas of at least 6 square inches (39 
sq.cm): but less than 12 square inches (77 sq. cm.) 
(Diagnostic Code 7801).  The Board notes that the revised 
criteria apply to all applications for benefits received by 
VA on or after October 23, 2008, and even when applied to 
this veteran's claim, it does not substantially affect the 
outcome.  Thus, no additional action is needed and the 
veteran has not been prejudiced herein.  See generally Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran). 

The objective evidence of record fails to show any pain, 
instability or any complaints with regard to his shell 
fragment wound of the right upper arm.  In fact, the VA 
examiner stated that the scars could not be identified and 
even during his hearing, the veteran testified that he 
experiences no problems with his scar, to include pain or 
instability.  The Board also notes that absence of any 
treatment reports noting any complaints of or problems with 
the shell fragment wound of the right upper extremity.  
Accordingly, a compensable evaluation is not warranted under 
any applicable criteria.  The veteran's shell fragment wound 
is appropriately evaluated as zero percent disabling, and 
Hart is not for application.  

At this time, the Board acknowledges that during the hearing 
before the undersigned, the veteran's representative stated 
confusion regarding the rating of the shell fragment wound of 
the right upper arm.  The representative believed there was a 
discrepancy with the ratings.  She stated that in June 1985 
the veteran received a notice granting him a 10 percent 
rating for shoulder muscle injury and received a non-
compensable rating for superficial scars.  Indeed, the rating 
decision dated in June 1985 shows a grant of service 
connection for a thoracotomy scar with muscle hernia rated as 
10 percent disabling and a non-compensable rating for a shell 
fragment wound of the upper right arm.  The rating decision 
rated the thoracotomy scar under Diagnostic Code 5301, which 
rates the functional rotation of the arm.  The shell fragment 
wound of the upper right arm was rated under Diagnostic Code 
7804, which rates scars that are painful on examination.  
Thus, it appears as though the notice of June 1985 rating 
decision, which stated that a shoulder muscle injury was 
rated at 10 percent disabling, was referring to the 
thoracotomy scar with muscle hernia, not the issue of a shell 
fragment wound of the right upper extremity.   

The preponderance of the evidence weighs against the 
veteran's claim.  The veteran is not entitled to a 
compensable rating for his shell fragment wound at this time.  
The appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in October 2005 and May 2006, 
notifying the veteran of what information must be submitted 
to substantiate a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of October 2005 and May 2006 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  He was 
told to submit any medical records or evidence in his 
possession that pertained to the claims.  In addition, in 
December 2006, the veteran was given the rating criteria and 
current diagnostic codes for his service-connected 
disabilities in compliance with Vazquez-Flores.

The notice did not provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, supra.  However, 
the U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the veteran has not demonstrated any error in VCAA notice.  
He was afforded a hearing before the Board and his 
representative also did not raise any issues regarding 
notice.  Therefore, the presumption of prejudicial error as 
to such notice does not arise in this case.  Id.; see 
Vazquez-Flores, supra.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the veteran with a VA examination 
in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for hiatal hernia with 
postoperative esophageal stricture, currently evaluated as 10 
percent disabling, is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for shell fragment wound 
of the right upper arm is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


